

Exhibit 10.1


AGREEMENT FOR PURCHASE AND SALE OF SERVICING




BY AND BETWEEN




HOMEFEDERAL BANK


SELLER




AND




EVERBANK


PURCHASER






DATED


AS OF


NOVEMBER 30, 2006









--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
 
 
 
1.         DEFINITIONS……………………………………….……………………….………..........
 1
2.        SALE AND TRANSFER OF SERVICING………………………………………………… 
 5
             2.1       Sale……………………………………………………………………...………..…
 5
             2.2       Investor Approval……………………………………………………………………
 5
             2.3       Transfer Documents…………………………………………………................
 5
3.        
CONSIDERATION………………………………………….......................................  
 5
             3.1       Purchase Price……………………………………………………………………….
 5
             3.2       Accounts Receivable………………………………………………………………... 
 6
             3.3       Payment of the Purchase Price;
Holdback…………………………………………..  
 6
             3.4       Adjustments to Purchase Price………………………………………………………
 6
4.         COVENANTS OF PURCHASER…………………………………………………………...
 7
5.         COVENANTS OF SELLER…………………………………………………………………
 7
6.         POST CLOSING REQUIREMENTS………………………………………………………..
10
7.         REPRESENTATIONS AND WARRANTIES OF SELLER………………………………..  
10
             7.1        Due Incorporation and Good
Standing…………………………………………….... 
11
             7.2       Authority and Capacity……………………………………………………………...  
11
             7.3       Effective Agreement………………………………………………………………...  
11
             7.4       Conflict…………………………………………………………………………..      
11
             7.5       Approvals and Compliance…………………………………………………………. 
11
             7.6       Filing of Reports…………………………………………………………………….  
11
             7.7       Related Escrow Accounts…………………………………………………………... 
12
             7.8       Accounts Receivable………………………………………………………………... 
12
             7.9       The Mortgage Loans………………………………………………………………... 
12
             7.10     Insurance…………………………………………………………………………….
15
             7.11     Litigation……………………………………………………………………………. 
15
             7.12     No Accrued Liabilities………………………………………………………………  
15
             7.13     Offering Information………………………………………………………………...  
15
             7.14     Statements Made…………………………………………………………………….
15
             7.15     No Cooperative Loans……………………………………………………………… 
15
             7.16     No Recourse Loans………………………………………………………………….
15
8.         REPRESENTATIONS AND WARRANTIES OF
PURCHASER...................................
15
             8.1       Due Incorporation and Good
Standing……………………………………………...   
16
             8.2       Authority and Capacity……………………………………………………………...  
16
             8.3       Enforceability……………………………………………………………………….. 
16
             8.4       Effective Agreement………………………………………………………………...  
16
             8.5       Statements Made…………………………………………………………………….
16
             8.6       Investor Good Standing……………………………………………………………..  
16
             8.7       Litigation; Compliance withLaws………………………………………………….     
16

 
 
- i -

--------------------------------------------------------------------------------


 
9.         CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER……………………  
17
             9.1       Correctness of Representations and
Warranties……………………………………..   
17
             9.2       Compliance with Conditions……………………………………………………...       
17
             9.3       Opinion of Counsel for Seller……………………………………………………….   
17
             9.4       Corporate Resolution………………………………………………………………..  
17
10.        CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER…………………………. 
17
            10.1      Correctness of Representations and
Warranties……………………………………..   
17
            10.2      Compliance with Conditions………………………………………………………...   
18
            10.3      Opinion of Counsel for Purchaser…………………………………………………...   
18
11.        SCHEDULE OF SERVICING………………………………………………………………
18
12.        INDEMNIFICATION OF PURCHASER AND SELLER………………………………….. 
18
            12.1      Indemnification of Purchaser………………………………………………………..    
18
            12.2      Repurchase of Mortgage Loans and
Servicing……………………………………...    
19
            12.3      Indemnification of Seller……………………………………………………………    
20
13.        MISCELLANEOUS……………………………………………………………………… 
20
            13.1      Notification of Transfer……………………………………………………………...  
20
            13.2      Supplementary Information………………………………………………………….   
20
            13.3      Further Assurances………………………………………………………………….. 
20
            13.4      Access to Information……………………………………………………………….  
21
            13.5      Broker’s Fees……………………………………………………………………….. 
21
            13.6      Survival of Covenants, Agreements, Representations and
Warranties……………...      
21
            13.7      Form of Payment to be Made……………………………………………………….. 
21
            13.8      Notices……………………………………………………………………………….
21
            13.9      Waivers……………………………………………………………………………   
22
            13.10     Entire Agreement…………………………………………………………………….
22
            13.11     Binding Effect………………………………………………………………………. 
22
            13.12     Headings…………………………………………………………………………….
22
            13.13     Applicable Laws……………………………………………………………………. 
22
            13.14     Transfer Instructions………………………………………………………………...  
23
            13.15     Severability…………………………………………………………………………. 
23
            13.16     Written Agreement…………………………………………………………………..
23
            13.17     Default by Seller……………………………………………………………………. 
23
            13.18     Default by Purchaser………………………………………………………………... 
23
            13.19     Dispute Resolution………………………………………………………………….. 
23
            13.20     Wire Instructions…………………………………………………………………    
24
            13.21     Counterparts Execution……………………………………………………………..
24


 
- ii -

--------------------------------------------------------------------------------





AGREEMENT FOR PURCHASE AND SALE
 
OF SERVICING
 
THIS AGREEMENT FOR PURCHASE AND SALE OF SERVICING (this “Agreement”) is dated as
of the 30th day of November, 2006, between EVERBANK, a federal savings
association (“Purchaser”), whose address is 8100 Nations Way, Jacksonville,
Florida 32256, and HOMEFEDERAL BANK, an Indiana commercial bank (“Seller”),
whose mailing address is 3801 Tupelo Drive, Columbus, Indiana 47201. All defined
terms utilized herein shall have the meaning assigned thereto in the Definitions
below.
 
R E C I T A L S :
 
WHEREAS, Seller is the owner of the Servicing for the Mortgage Loans; and
 
WHEREAS, Seller desires to sell, transfer and assign to Purchaser all of its
right, title and interest in and to the Servicing for the Mortgage Loans and
Purchaser desires to acquire and assume all right, title and interest in and to
the Servicing from Seller; and
 
WHEREAS, Purchaser was the successful bidder for the purchase of the Servicing
in the offering conducted by Broker.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions, and upon the terms and subject to the conditions set forth herein,
the parties hereto agree as follows:
 
1.  DEFINITIONS.
 
For purposes of this Agreement, the following terms shall have the following
meanings when used herein. The terms defined herein include the plural as well
as the singular and the singular as well as the plural.
 
“Accounts Receivable”. Amounts due Seller by virtue of documented advances made
prior to the Sale and Transfer Date in connection with the Servicing of the
Mortgage Loans in accordance with Investor Guidelines or FHA/VA regulations, as
applicable and which are deemed recoverable by Purchaser.
 
“Agreement”. This Agreement and all attachments hereto, as the same may from
time to time be amended or supplemented by one or more instruments executed by
Seller and Purchaser.
 
“Ancillary Income”. Late Mortgagor payment charges, charges for dishonored
checks (NSF Fees), pay off fees, assumption fees, commissions and administrative
fees on insurance and similar fees and charges collected from or assessed
against the Mortgagor.
 
“Applicable Requirements” means and includes, as of the time of reference, with
respect to the Mortgage Loans and the Servicing, all of the following: (i) all
contractual obligations of Seller and any prior originator or servicers,
including without limitation those contractual obligations contained herein or
in the Mortgage Loan documents for which Seller or the servicer is responsible
or at any time was responsible; (ii) all applicable federal, state and local
legal and regulatory requirements (including statutes, rules, regulations and
ordinances) binding upon Seller and/or the servicer or any prior servicer; (iii)
all other applicable requirements and guidelines of each governmental agency,
board, commission, instrumentality and other governmental body or office having
jurisdiction over the Mortgage Loans; (iv)
 
- 1 -

--------------------------------------------------------------------------------


 
all other applicable judicial and administrative judgments, orders,
stipulations, awards, writs and injunctions; and (v) the reasonable and
customary mortgage servicing practices of prudent mortgage lending institutions
which service mortgage loans of the same type as the Mortgage Loans in the
jurisdiction in which the related mortgaged properties are located.
 
    “Bankruptcy”. The Mortgagor under a Mortgage Loan has sought protection
under or is subject to proceedings under the bankruptcy or insolvency laws of
the United States or any other similar laws of general application for the
relief of debtors.
 
“Bid Letter”. The letter from Purchaser to Broker dated September 29, 2006,
wherein Purchaser offered to purchase the Servicing from Seller.
 
“Broker”. Sandler O’Neill Mortgage Finance L.P.
 
“Business Day”. Any day other than (i) a Saturday or Sunday, or (ii) a day on
which national banking institutions are authorized or obligated by law or
executive order to be closed.
 
“Buy-Down Funds”. The remaining amount of funds collected at the closing of a
Mortgage Loan to cover a portion of the mortgage payment for a stated term and
which are held by or on behalf of Seller.
 
“Closing Documents”. This Agreement, the Assignment of the Servicing of the
Mortgage Loans attached hereto as Appendix II and the Transfer of Servicing
attached hereto as Appendix III.
 
“Fannie Mae”. Federal National Mortgage Association.
 
“FHA”. Federal Housing Administration.
 
“Foreclosure”. A Mortgage Loan where payment has been accelerated and the
Mortgage Loan has been referred to an attorney for collection and enforcement
proceedings or is in the process of liquidation after the foreclosure sale.
 
“Freddie Mac”. Federal Home Loan Mortgage Corporation.
 
“Holdback”. Ten percent (10%) of the Purchase Price, less any sums deducted
therefrom pursuant to this Agreement.
 
“Insurer”. Any insurer under any applicable hazard insurance policy, any federal
flood insurance policy, or any title insurance policy.
 
“Investor”. The beneficial owner of the Mortgage Loans and more particularly
described in the Mortgage Loan Schedule.
 
“Investor Approval”. The written acknowledgment provided by an Investor to
Purchaser unconditionally approving the purchase and sale of the Servicing.
 
“Investor Guidelines”. Rules and regulations set forth by each Investor, as
outlined in their respective Selling and Servicing Guides or other published or
written rules and regulations, and as amended from time to time, including
project guidelines, setting forth the manner in which Mortgage Loans shall be
originated, underwritten, sold or serviced, excluding any special commitments.
 
- 2 -

--------------------------------------------------------------------------------


 
“Litigation”. A legal action in foreclosure of a Mortgage Loan, or for a
deficiency thereunder, in which the sale of the mortgaged property in
foreclosure (whether by action, power of sale, or otherwise) has been delayed by
reason of the defense of such action by the Mortgagor, or any other action
commenced or pending which involves the Mortgage Loan (excluding class actions),
and which action materially and adversely, in Purchaser’s reasonable opinion,
affects the Mortgagor’s obligation to make payments under the Mortgage Loan or
the enforceability or priority of the Mortgage or results in a material increase
in the cost to service the Mortgage Loan.
 
“Mortgage”. A security instrument, including without limitation a mortgage or
deed of trust, creating a first lien on real property securing the payment of a
Mortgage Note.
 
“Mortgage File”. The file containing the photostatic copies of mortgage loan
documents with respect to a Mortgage Loan, as well as the credit and closing
packages, disclosures, custodial documents, and all other files, books, records
and documents, all as called for pursuant to the Transfer Instructions at
Appendix IV to this Agreement.
 
“Mortgage Loan”. Any loan, evidenced by a Mortgage Note and secured by a
Mortgage, described in the Mortgage Loan Schedule and thereby subject to this
Agreement.
 
“Mortgage Loan Schedule”. The schedule of Mortgage Loans attached hereto as
Appendix I, which has been prepared as of the close of business on each Sale and
Transfer Date.
 
“Mortgage Note”. The evidence of indebtedness from a Mortgagor to a lender which
is secured by a Mortgage.
 
“Mortgagor”. The obligor on a Mortgage Note.
 
“Offering Information”. The information, data, tapes and statements provided to
Purchaser by Seller or Broker in the preparation of Purchaser’s Bid Letter with
respect to the Servicing.
 
“Offering Memorandum”. The offering memorandum prepared by Broker, acting as
broker for Seller, and identified as Offering No. SEP2006-1.
 
“Prepaid Mortgage Loans”. Mortgage Loans which are prepaid in full on or before
three (3) months after the Sale and Transfer Date, excluding any Mortgage Loans
refinanced by Purchaser. The date on which the Mortgage Loan is considered
prepaid with respect to Prepaid Mortgage Loans shall be (a) the date of the
payoff check from the settlement agent or (b) the date the payoff is received
via wire transfer of federal funds.
 
“Purchase Price”. The amount paid by Purchaser to Seller for the Servicing of
the Mortgage Loans, as provided in Paragraph 3 hereof, and as subsequently
adjusted pursuant to this Agreement.
 
“Purchaser’s Indemnified Matters”. As defined in subparagraph 12.3 of this
Agreement.
 
“Recorded Assignments”. All assignments of the Mortgage Loans required to
legally vest title to the Mortgage Loans in Purchaser (unless previously
recorded in the name of the Investor or MERS®), which assignments shall be
properly recorded, individually or as blanket assignments, where permitted by
the applicable recorder’s office.
 
- 3 -

--------------------------------------------------------------------------------


 
“Recourse Obligation”. Any obligation with respect to any Mortgage Loan in any
master commitment or pool purchase contract, whether described as a limited or
full repurchase requirement, limited or full recourse, credit support
reimbursement or other obligation, indemnification, loss sharing arrangement or
otherwise which would subject the servicer of such Mortgage Loan to losses on
the liquidation of such Mortgage Loan or which would entitle the Investor to
demand the repurchase of a Mortgage Loan for any reason, except for standard
repurchase requirements in accordance with Investor Guidelines as a result of
origination errors and/or servicing errors occurring prior to the Sale and
Transfer Date. The fact that any of the Mortgage Loans may have been classified
by an Investor as “non-recourse” because of the existence of any pool insurance
policy shall not, for purposes of this Agreement, remove any such Mortgage Loan
from the definition of Recourse Obligation.
 
“Related Escrow Accounts”. Segregated trust accounts maintained by Seller in
accordance with Investor Guidelines and established to hold funds for principal
and interest, taxes and insurance in escrow pursuant to the terms of the
Mortgage Loans.
 
“Sale and Transfer Date”. The date on which the ownership of the Servicing and
other assets specified herein are transferred to Purchaser, which shall be the
close of business on December 29, 2006 for the Fannie Mae Mortgage Loans and
Investors with month-end cutoff dates and December 15, 2006 for the Freddie Mae
Mortgage Loans and Investors with mid-month cutoff dates, unless extended in
writing by Seller and Purchaser.
 
“Seller’s Indemnified Matters”. As defined in subparagraph 12.1.
 
“Servicing”. With respect to the Mortgage Loans (a) the management of
operational functions related to servicing each Mortgage Loan including without
limitation (i) the collection and disbursement of funds being held in escrow to
pay taxes, insurance and other items as they become due, (ii) the collection and
remittance of principal and interest payments in accordance with Investor
Guidelines, and (iii) the resolution of defaulted loans in accordance with
Investor Guidelines, (b) the right to all service fees, Ancillary Income, the
value of Related Escrow Accounts, the right to solicit the Mortgagors for other
services and all other customary rights related to servicing the Mortgage Loans,
and (c) the title to all Mortgage Files and other related records.
 
“Sixty (60) Days Delinquent”. With respect to a Mortgage Loan, when two (2)
regularly scheduled monthly Mortgage Loan payments are due and unpaid. By way of
example: A Mortgage Loan due and unpaid for the November 2006 payment as of the
Sale and Transfer Date.
 
“Tax Identification Number”. The number used by the Internal Revenue Service to
identify a taxpayer for income tax reporting purposes.
 
“Third Party Originated Loans”. Mortgage Loans originated by a lender other than
Seller.
 
“Transferred Assets”. Collectively, the Servicing, Accounts Receivable, Mortgage
Files and rights as custodian with respect to the Buy-Down Funds and Related
Escrow Accounts.
 
“VA”. Veteran’s Administration, or any successor thereto.
 
- 4 -

--------------------------------------------------------------------------------


2.  SALE AND TRANSFER OF SERVICING
 
2.1  Sale
 
Subject to, and upon the terms and conditions of this Agreement, Seller shall,
on the Sale and Transfer Date, sell, convey, transfer, assign and deliver to
Purchaser and Purchaser shall purchase, assume and accept all right, title and
interest of Seller, as of the Sale and Transfer Date, in and to the Transferred
Assets and all obligations of Seller with respect to servicing the Transferred
Assets from and after the Sale and Transfer Date.
 
Purchaser will assume only those contractual duties, obligations and liabilities
of Seller which prospectively and directly relate to Purchaser’s acquisition,
ownership and performance of the Servicing, and Purchaser will not assume or
otherwise be responsible for, in any way whatsoever, any other duties,
obligations and liabilities of, or claims against, Seller or its shareholders
(or any of their respective, agents, officers, directors, trustee, or
affiliates), with respect to the Servicing or otherwise.
 
2.2  Investor Approval. The purchase and sale of the Servicing are subject to
Investor Approval. If Seller fails, for whatever reason, to obtain written
approval from any Investor by no later than the Business Day prior to the Sale
and Transfer Date, Purchaser shall have the option to terminate this Agreement,
by written notice to Seller, within five (5) Business Days following Seller’s
failure to deliver to Purchaser proof of Investor Approval. If Purchaser
terminates this Agreement as provided above after the Sale and Transfer Date,
Seller shall immediately refund to Purchaser any portion of the Purchase Price
received by Seller, if any, and Purchaser shall re-convey any portion of the
Transferred Assets delivered to Purchaser from Seller immediately upon
termination. Thereafter, subject to the continuing obligations of the parties
pursuant to Paragraph 12, the parties shall have no further obligation to one
another.
 
2.3  Transfer Documents. On or prior to the Sale and Transfer Date, Seller shall
execute and deliver to Purchaser (a) the Assignment of the Servicing of the
Mortgage Loans attached hereto and made a part hereof as Appendix II, and (b)
the Transfer of Servicing attached hereto and made a part hereof as Appendix
III. Prior to the Sale and Transfer Date, Purchaser and Seller shall execute and
deliver any documents required by the Investors in connection with the transfer
of the Transferred Assets hereunder, in form and substance reasonably
satisfactory to Purchaser and Seller, and shall execute and deliver such other
instruments or documents as Purchaser and Seller shall reasonably determine are
necessary to consummate the transactions contemplated hereby.
 
3.  CONSIDERATION.
 
3.1  Purchase Price. In full consideration for the sale of the Transferred
Assets and upon the terms and conditions of this Agreement, Purchaser shall pay
to Seller (in accordance with subparagraph 3.3), an amount equal to the
following:
 
(a)  As to Mortgage Loans which are current or less than Sixty (60) Days
Delinquent and Mortgage Loans which are not (i) in Bankruptcy, (ii) in
Litigation or (iii) in Foreclosure, the aggregate outstanding principal balance
of such Mortgage Loans, as of the close of business on the Sale and Transfer
Date, multiplied by 0.875% (0.00875). All of the above determinations shall be
made based upon the status of each Mortgage Loan on the Sale and Transfer Date.
 
(b)  As to Mortgage Loans as which are Sixty (60) Days Delinquent which are not
(i) in Bankruptcy, (ii) in Litigation or (iii) in Foreclosure, the aggregate
outstanding principal balance of such Mortgage Loans, as of the close of
business on the Sale Date, multiplied by 0.4375% (0.004375). All of the above
determinations shall be made based upon the status of each Mortgage Loan on the
Sale Date.
 
- 5 -

--------------------------------------------------------------------------------


 
3.2  Accounts Receivable. Within five (5) Business Days after Purchaser receives
documentation which is reasonably satisfactory to it as to Accounts Receivable
on the Mortgage Loans transferred to Purchaser, Purchaser shall pay such
documented amount to Seller. Accounts Receivable which are not considered by
Purchaser to be recoverable, will be paid to Seller by Purchaser only if and
when recovered by Purchaser.
 
3.3  Payment of the Purchase Price; Holdback.
 
Subject to the conditions precedent set forth in Paragraph 9 of this Agreement,
the Purchase Price shall be due and payable as follows:
 
(a)  On the Sale and Transfer Date, Purchaser shall pay to Seller a sum equal to
twenty percent (20%) of the Purchase Price.
 
(b)  Within three (3) Business Days after the Sale and Transfer Date, Purchaser
shall pay to Seller a sum equal to ninety percent (90%) of the Purchase Price,
less the payment made in accordance with subparagraph (a) above.
 
(c)  The balance of the Purchase Price, which is represented by the Holdback,
shall be paid as herein provided, (i) fifty percent (50%) of the Holdback shall
be paid to Seller upon Seller’s completion in all material respects of the
delivery requirements set forth in the Transfer Instructions and Purchaser’s
receipt of seventy-five percent (75%) of the Recorded Assignments, (ii) an
additional twenty-five percent (25%) of the Holdback will be paid to Seller upon
Purchaser’s receipt of ninety-five percent (95%) of the Recorded Assignments,
and (iii) the balance of the Holdback will be paid to Seller upon Seller’s
completion of all delivery requirements set forth in this Agreement.
Notwithstanding the foregoing, Purchaser may elect to withhold such portion of
the Holdback as Purchaser determines, in good faith, is equivalent to the
out-of-pocket damages and expenses it reasonably expects to sustain if any of
Seller’s representations and warranties are found to be untrue in any material
respect or if Seller has otherwise materially defaulted under this Agreement and
Seller has been placed on notice for such default or misrepresentation, and as
of the date such payment of the Holdback is due, such default or defaults have
not been cured to the reasonable satisfaction of Purchaser. Provided, however,
Purchaser shall fund the Holdback or such portion thereof as is due to Seller at
such time as the misrepresentations or defaults have been cured.
 
(d)  Any amounts owed to Purchaser by Seller due to Buy-Down Funds or Related
Escrow Accounts shall be transferred to Purchaser by Seller by wire transfer of
federal funds within two (2) Business Days after the Sale and Transfer Date,
based upon the schedule delivered by Seller to Purchaser as provided in
paragraph 11 herein.
 
(e)  If, subsequent to the payment of the Purchase Price or the payment of any
amounts due hereunder to either party, the outstanding principal balance of any
of the Mortgage Loans is found to be in error, or if for any reason the Purchase
Price or such other amounts is found to be in error, the party benefiting from
the error shall pay an amount sufficient to correct and reconcile the Purchase
Price or such other amounts and shall provide a reconciliation statement and
other such documentation to reasonably satisfy the other party concerning the
accuracy of such reconciliation. Such amounts shall be paid by the proper party
within ten (10) Business Days from receipt of satisfactory written verification
of amounts due.
 
3.4  Adjustments to Purchase Price
 
(a)  In the event an Investor does not approve the transfer of its Mortgage
Loans as contemplated in this Agreement and if Purchaser does not terminate the
Agreement as provided in
 
- 6 -

--------------------------------------------------------------------------------


 
subparagraph 2.2, then Seller shall repurchase the Servicing of the affected
Mortgage Loans in accordance with subparagraph 12.2; provided, however, that if
the net average service fee of the remaining Mortgage Loans is less than
0.2516%, the Purchase Price will be reduced by multiplying 3.478 times the true
net servicing fee (e.g. net service fee of 0.25% times 3.478 equals a purchase
price of 0.87%, a .05 basis point reduction).
 
(b)  In the event of the termination of the Servicing by an Investor as to any
of the Mortgage Loans, through no fault of Purchaser, within eighteen (18)
months from the Sale and Transfer Date (the date of the notice from the Investor
shall be considered the termination date for the purpose of this subparagraph)
and for which a termination fee is not paid or is less than the Purchase Price
paid for such Mortgage Loans, then Seller agrees to reimburse Purchaser for the
Purchase Price paid for the Servicing with respect to such Mortgage Loans, less
any termination fees paid to Purchaser, in relation to such Servicing as
follows:
 
(i)  Months 1 - 12: 100%
 
(ii)  Months 13 - 18: 75%
 
4.  COVENANTS OF PURCHASER. Purchaser shall, subject to the terms and conditions
of this Agreement, pay, perform and discharge or cause to be paid, performed,
and discharged all of the obligations relating to the Servicing, Buy-Down Funds
and Related Escrow Accounts assigned to Purchaser from and after the Sale and
Transfer Date. Purchaser further agrees to accept and assume such obligations
relating to the Servicing and the Mortgage Loans as shall be required by the
Investors and as provided in the agreements and documents executed by the
parties pursuant to subparagraph 2.3 of this Agreement.
 
5.  COVENANTS OF SELLER. Seller covenants and agrees with Purchaser as follows:
 
(a)  Remaining Obligations. Seller shall pay, perform or discharge all of its
liabilities and obligations accruing before the Sale and Transfer Date relating
to the Servicing, the Related Escrow Accounts and the Mortgage Loans, to the
extent the same are unpaid or unfulfilled on the Sale and Transfer Date and
except as expressly assumed by Purchaser pursuant to the terms hereof.
 
(b)  Servicing Income. All monies received by Seller after the Sale and Transfer
Date relating to the Mortgage Loans and the Accounts Receivable shall be
promptly turned over to Purchaser and all servicing fees and Ancillary Income
accruing after the Sale and Transfer Date with respect to the Servicing shall
inure to the benefit of Purchaser.
 
(c)  Correction of Material Errors. Seller shall, at the request of Purchaser,
make a good faith effort and diligently pursue the correction of any material
errors or deficiencies in any of the Mortgage Loans or related loan
documentation. For purposes of this provision, material shall refer to errors or
deficiencies which are required to be corrected by the Investors.
 
(d)  Assignment and Transfer. Unless previously recorded in the Investor’s name
or MERS®, as evidenced of record in the Mortgage Loan file, Seller shall, at its
expense, cause to be prepared, executed, and, where applicable, recorded all
documents necessary to legally transfer and assign all right, title and interest
in and to the Servicing of the Mortgage Loans from Seller to Purchaser
including, without limitation, the Mortgage Note endorsements, assignments in
recordable form from Purchaser to blank (if required by Investor Guidelines) and
the Recorded Assignments. Seller shall provide a special purpose resolution
authorizing those officers of Purchaser to sign such documents on Seller’s
behalf. Seller shall be responsible for obtaining and shall pay the cost of
securing the approval of the Investors, including payment of any investor fees,
sub-servicer fees or transfer fees due. In addition,
 
- 7 -

--------------------------------------------------------------------------------


 
 Seller shall pay any costs related to (i) obtaining the release of the Mortgage
File and related Mortgage Loan documents from the custodian of the Mortgage
Loans, (ii) the cost of shipping the Mortgage File and related Mortgage Loan
documentation to Purchaser or a custodian designated by Purchaser, and (iii)
obtaining and delivering complete master file tape information and any other
electronically stored information.
 
 
(e)  Tax Payments. Provided the tax bill has been released by the taxing
authority prior to the Sale and Transfer Date, Seller shall pay to Purchaser any
penalty charges or the amount of any discounts lost as a result of a failure to
pay tax bills with respect to Mortgage Loans as to which a Related Escrow
Account is maintained, which are due and payable on or before the Sale and
Transfer Date or thirty (30) days subsequent thereto, which are subsequently
incurred by Purchaser.
 
(f)  Defects. If any Mortgage Loan, including the Related Escrow Account for
such Mortgage Loan, is found defective or deficient as a result of acts or
omissions prior to the Sale and Transfer Date in accordance with Investor
Guidelines or such defect or deficiency limits the Purchaser’s ability to
properly service the Mortgage Loan, other than as a result of a servicing error
by Purchaser after the Sale and Transfer Date, Seller shall upon written
notification by Purchaser (i) correct or cure the defect (or defend the asserted
defect to the Investor in good faith to the reasonable satisfaction of the
Purchaser) to the reasonable satisfaction of Purchaser and/or Investor within
thirty (30) days or such time period allowed by the Investors, or if such defect
cannot be cured within such time period, (ii) repurchase the Servicing with
respect to the affected Mortgage Loan from Purchaser and repurchase the Mortgage
Loan from Purchaser if Purchaser is required to purchase such Mortgage Loan from
the Investor, as provided in subparagraph 12.2 of this Agreement, and (iii) hold
harmless and indemnify Purchaser from any and all claims, demands, liabilities
or losses incidental thereto including reasonable attorney’s fees and costs.
 
(g)  Casualty Loss. Seller shall be liable for any loss incurred by Purchaser as
the result of a casualty loss to any property subject to a Mortgage Loan where
the loss occurs either prior to or on the Sale and Transfer Date for such
Mortgage Loan, if such loss is the direct result of the expiration of any such
insurance policies prior to the Sale and Transfer Date or is due to the
insufficiency (in accordance with Investor Guidelines) of any such insurance
coverage. Further, if any insurance coverage is insufficient in accordance with
Investor Guidelines, Seller warrants to Purchaser that the costs incurred for
providing such insurance are secured by the Mortgage Loan and payable by the
Mortgagor under the Mortgage Loan. In the event there is no evidence of
insurance coverage on any Mortgage Loan as of the Sale and Transfer Date for
such Mortgage Loan, Seller shall provide such evidence within five (5) days of
written request by Purchaser or shall be responsible for the cost of Purchaser’s
obtaining the necessary insurance coverage to the extent such costs are not
otherwise due, collectible, and payable by the Mortgagor under the Mortgage
Loan.
 
(h)  No Solicitation or Refinancing. After the Sale and Transfer Date, neither
Seller nor any affiliate, parent, subsidiary, sub-servicer, or agent of Seller
(the “Related Parties”) shall, during the remaining term of any of the Mortgage
Loans, (a) use information derived from the origination, sale, or servicing of
the Mortgage Loans to refinance any Mortgage Loan, or (b) solicit in any manner
any of the Mortgagors of the Mortgage Loans for the purpose of refinancing or
the sale of any other products. For purposes of this subparagraph, advertising
directed to i) the general public, (ii) generic statement stuffers to Seller’s
banking customers, (iii) general mailings to all Seller’s banking customers, and
(iv) mailings to parties whose names were obtained through commercially
available mailing lists shall not be deemed to be a prohibited solicitation.
Seller shall not direct any promotion or creation of a mass mailing list nor
shall Seller use a mass mailing list prepared where such mailing list is
structured to target Mortgagors of the Mortgage Loans.
 
- 8 -

--------------------------------------------------------------------------------


In the event Seller or the Related Parties violate the above covenant, Seller
shall, upon demand by Purchaser, pay to Purchaser a sum equal to the Purchase
Price paid by Purchaser for the Servicing with respect to each Mortgage Loan
which Seller or Related Parties has refinanced for a period of time three (3)
months before the violation and three (3) months after the violation. Provided
that such violation is within three (3) months of the Sale and Transfer Date,
Purchaser shall receive a full six (6) months protection from the Seller as to
any violation.
 
(i)  Prepaid Mortgage Loans. Seller shall reimburse Purchaser upon demand for
the Purchase Price paid for any Servicing with respect to Prepaid Mortgage
Loans. In the event the Sale and Transfer Date is extended by the Seller, the
number of days during which Purchaser will be entitled to prepayment protection
from Seller, as contemplated herein, shall be extended for a like number of
days.
 
(j)  Compliance with Obligations. Prior to the Sale and Transfer Date, Seller
shall comply in all material respects with all of its obligations under all
contracts to which it is a party and with all applicable laws, regulations and
other guidelines of the Investors which might affect any of the Servicing of the
Mortgage Loans being purchased by Purchaser hereunder and Seller will do no act
or thing which may cause the cancellation of or otherwise materially and
adversely affect any of the Servicing.
 
(k)  Investor Reports/Remittances. Seller has filed or timely will file all
reports and remittances required by Investor Guidelines. As of the Sale and
Transfer Date, Seller will be in compliance with all applicable federal, state
and municipal laws, regulations and ordinances affecting the Servicing of the
Mortgage Loans. Seller shall report the interest payments of the Mortgagors
under the Mortgage Loans and other related payments and disbursements made
during the period prior to the Sale and Transfer Date, during which period
Seller serviced or sub-serviced the Mortgage Loans. Seller shall be responsible
for providing Purchaser with accurate Tax Identification Numbers on all of the
Mortgagors of the Mortgage Loans and shall reimburse Purchaser or successfully
contest the Internal Revenue Service for any Internal Revenue Service penalties
incurred by Purchaser for any tax years prior to the Sale and Transfer Date as
to Tax Identification Number errors in the Mortgage Loan data base.
 
(l)  Investor Approval. The sale and assignment of Servicing under this
Agreement is subject to the consent and approval of the Investors. Seller agrees
to (i) pay all costs and fees relating to obtaining such approval, and (ii) use
due diligence to obtain such approval. Purchaser will assist Seller and complete
any documentation and supply any information reasonably required in order to
obtain the approval of the Investors. If the unconditional consent of an
Investor is not received by the Business Day prior to the Sale and Transfer Date
or within such later date as Purchaser may approve in writing, or if such
consent is given only upon terms which are not reasonably acceptable to
Purchaser, then Purchaser may elect to terminate this Agreement as provided in
subparagraph 2.2, or to exclude the Mortgage Loans for which Investor Approval
was not obtained with a commensurate reduction in the Purchase Price. In the
event Purchaser elects to terminate this Agreement as provided above, Purchaser
will provide written notice to Seller. Within three (3) Business Days after
notice of termination is given by Purchaser, Seller shall immediately refund to
Purchaser any portion of the Purchase Price received by Seller, if any, and
Purchaser shall re-convey any portion of the Transferred Assets delivered to
Purchaser from Seller immediately upon termination. In the event Investor
consent is not granted due to the acts, errors or omissions of a party hereto,
then such party shall reimburse the party not at fault for its unreimbursed
costs and expenses associated with this Agreement, including its reasonable
attorney’s fees and costs.
 
(m)  Optional Insurance Premiums. If, at any time after the Sale and Transfer
Date, Purchaser determines that Seller received unearned optional insurance
premiums from any Mortgagor(s), Seller shall, upon demand from Purchaser
reimburse Purchaser therefor within ten (10) days of Purchaser’s written request
for such reimbursement. Additionally, Seller shall indemnify and hold
 
- 9 -

--------------------------------------------------------------------------------


 
 Purchaser harmless from any and all other claims and demands of the Mortgagors
relating to optional insurance policies and premiums collected in connection
therewith prior to the Sale and Transfer Date.
 
(n)  Tax and Flood Reporting Service. Seller shall, at its expense, provide
Purchaser with transferable full service lifetime flood servicing contracts on
all Mortgage Loans. Seller shall pay all costs, if any, associated with
transferring such contracts to Purchaser. Seller shall provide to Purchaser, in
electronic format, tax parcel numbers. Purchaser shall be responsible for the
cost and procurement of tax servicing contracts.
 
(o)  Master Commitments. Subject to Purchaser’s agreement to treat such
information as confidential and subject to Seller’s right to withhold or redact
any information as it deems reasonably necessary to comply with applicable law
or Investor Guidelines, Seller shall provide to Purchaser upon request copies of
all commitments under which the Mortgage Loans were sold to the Investors.
 
(p)  ARM Adjustments. Seller shall make all appropriate rate and payment
adjustments, as applicable, in accordance with each adjustable rate Mortgage
Note prior to the Sale and Transfer Date.
 
(q)  Custodial Account Adjustments. On or before the Sale and Transfer Date,
Seller shall correct and fund all cash and collateral deficiencies with respect
to the custodial accounts as required by Investor Guidelines. In the event such
adjustments are not made promptly and the funds paid to Purchaser, then
Purchaser may deduct the amounts which it calculates to be due and payable from
the Holdback.
 
(r)  Mortgage Loans in Litigation. On or before ten (10) Business Days prior to
the Sale and Transfer Date, Seller shall disclose to Purchaser, in writing, all
Litigation relating to any Mortgage Loan. Purchaser shall have the right to
exclude any such Mortgage Loan from this Agreement.
 
6.  POST CLOSING REQUIREMENTS. The Seller and Purchaser agree to complete the
following subsequent to the Sale and Transfer Date:
 
(a)  Assignments. As provided for in subparagraph 5(d), Seller shall be
responsible for preparing and delivering all documents necessary to legally
transfer and assign all right, title and interest in and to the Servicing of the
Mortgage Loans, including the Recorded Assignments. Seller shall send the
Recorded Assignments for recording on the Sale and Transfer Date. Seller shall
diligently pursue obtaining the Recorded Assignments and shall deliver same to
Purchaser immediately upon receipt.
 
(b)  Seller shall diligently pursue obtaining all documentation required for the
due transfer of the Servicing to Purchaser and for delivering such documentation
to Purchaser within the prescribed time limits set forth in the Investor
Guidelines.
 
(c)  Seller shall deliver, or cause to be delivered to Purchaser within two (2)
Business Days after the Sale and Transfer Date, all Mortgage Files.
 
(d)  Purchaser shall report the interest payments of the Mortgagors of the
Mortgage Loans and other related payments and disbursements received and
applied, which are required to be reported, for the period from and after the
Sale and Transfer Date.
 
- 10 -

--------------------------------------------------------------------------------


7.  REPRESENTATIONS AND WARRANTIES OF SELLER.
 
The representations and warranties of Seller contained in this Agreement shall
continue and survive the purchase of the Servicing and the delivery and
assignment to Purchaser of such Servicing and shall inure to the benefit of
Purchaser, its successors and assigns. Purchaser is purchasing, and any
subsequent transferee or assignee will assume or purchase, the Servicing in
reliance on the truth and accuracy of each such representation or warranty. In
addition to representations and warranties made elsewhere in this Agreement,
Seller represents and warrants to Purchaser, as of the Sale and Transfer Date,
as follows:
 
7.1  Due Incorporation and Good Standing. Seller is a commercial bank, duly
organized and validly existing under the laws of the State of Indiana. Seller
has in full force and effect (without notice of possible suspension, revocation
or impairment) all required qualifications, permits, approvals, licenses, and
registrations (or is exempt from same) to conduct all activities in all states
in which its activities with respect to the Mortgage Loans or the Servicing
require it to be qualified or licensed.
 
7.2  Authority and Capacity. Seller has all requisite corporate power, authority
and capacity to execute and deliver this Agreement and to perform all of its
obligations hereunder and thereunder. Seller does not believe, nor does it have
any cause or reason to believe, that it cannot perform each and every covenant
contained in this Agreement.
 
7.3  Effective Agreement. The execution, delivery and performance of this
Agreement by Seller and consummation of the transactions contemplated hereby and
thereby have been or will be duly and validly authorized by all necessary
corporate, shareholder or other action. This Agreement has been duly and validly
executed and delivered by Seller, and this Agreement is a valid and legally
binding agreement of Seller enforceable against Seller in accordance with its
terms, subject to applicable insolvency, bankruptcy, reorganization, moratorium,
or similar laws and principles of equity. Any requisite consents or approvals of
third parties (including the Investors and any other applicable regulatory
authorities) to the execution and delivery of this Agreement or the performance
of the transactions contemplated hereby and thereby by Seller have been or will
be obtained prior to the Sale and Transfer Date or such other earlier date as
expressly provided herein.
 
7.4  No Conflict. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby and thereby, nor compliance
with its terms and conditions, shall (a) violate, conflict with, result in a
material breach of, constitute a default under any of the terms, conditions or
provisions of the Articles of Incorporation or By Laws or any similar corporate
or organizational documents of Seller, or other agreement or instrument to which
Seller is now a party or by which Seller is bound, or of any law, ordinance,
rule or regulation of any governmental authority applicable to Seller, or of any
order, judgment or decree of any court or governmental authority applicable to
Seller, or (b) result in the creation or imposition of any lien, charge or
encumbrance of any nature upon, the Servicing or any of the Mortgage Loans or
the properties or assets of Seller.
 
7.5  Approvals and Compliance. Seller is approved and in good standing with the
Investors. Seller is not in default with respect to Seller’s obligations under
Investor Guidelines, and Seller is in compliance in all material respects with
all applicable laws, regulations, rules and requirements (including, without
limitation, the rules, regulations and requirements of the Investors, to the
extent applicable) relating to the Servicing.
 
7.6  Filing of Reports. Seller has filed all reports required by the Investors
with respect to the Mortgage Loans and the Servicing, and Seller has complied in
all material respects with federal, state and
 
- 11 -

--------------------------------------------------------------------------------


 
 municipal laws, regulations and ordinances affecting the Mortgage Loans and the
Servicing. Seller has filed all IRS Forms, as appropriate, which are required to
be filed with respect to the Servicing.
 
7.7  Related Escrow Accounts. All Related Escrow Accounts required to be
maintained by Seller have been established and continuously maintained in
accordance with Applicable Requirements. Except as to payments which are past
due under the Mortgage Loans, all Related Escrow Account balances required by
the Mortgage Loans and paid to Seller for the account of the Mortgagors under
the Mortgage Loans are on deposit in the appropriate Related Escrow Accounts.
Within the last twelve (12) months, Seller has analyzed the payments required to
be deposited into the Related Escrow Account, other than with respect to
Mortgage Loans in Bankruptcy or in Foreclosure, and adjusted the payment thereto
in order to eliminate any deficiency it may have discovered.
 
7.8  Accounts Receivable. The Accounts Receivable are valid and subsisting
accounts owing to Seller, are carried on the books of Seller at values
determined in accordance with generally accepted accounting principles and are
not subject to any set offs or claims of the account debtor arising from acts or
omissions of, or otherwise known to, Seller.
 
7.9  The Mortgage Loans.
 
(a)  Investor Requirements. Each Mortgage Loan conforms in all material respects
to the requirements and specifications of the Investors.
 
(b)  Enforceability of Mortgage Loan. The Mortgage Note and the related Mortgage
Loan are genuine and each is the legal, valid and binding obligation of the
maker thereof, enforceable in accordance with its terms. All parties to the
Mortgage Note and the Mortgage Loan had legal capacity to execute the Mortgage
Note and the Mortgage Loan and each Mortgage Note and Mortgage Loan have been
duly and properly executed by such parties. None of the Mortgage Loans are
subject to any right of rescission, set off, counterclaim or defense, including
the defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage Loan, or the exercise of any right thereunder, render
either the Mortgage Note or the Mortgage Loan unenforceable, in whole or in
part, or subject to any right of rescission, set off, counterclaim or defense,
including the defense of usury, and no such right of rescission, set off,
counterclaim or defense has been asserted with respect thereto.
 
(c)  Disbursement. The full original principal amount of each Mortgage Loan (net
of any discounts) has been fully advanced or disbursed to the Mortgagor named
therein, there is no requirement for future advances and any and all
requirements as to completion of any on site or off site improvements and as to
disbursements of any escrow funds therefor have been satisfied. All costs, fees
and expenses incurred in making, closing or recording the Mortgage Loan were
paid. There is no obligation on the part of Seller, or of any other party, to
make supplemental payments in addition to those made by the Mortgagor.
 
(d)  Priority of Lien. Each Mortgage Loan has been duly acknowledged and
recorded and is a valid and subsisting first lien and the mortgaged property is
free and clear of all encumbrances and liens having priority over the lien of
the Mortgage Loan, except for (i) liens for real estate taxes and special
assessments not yet due and payable, (ii) covenants, conditions and
restrictions, rights of way, easements and other matters of the public record as
of the date of recording, acceptable to mortgage lending institutions generally
and (iii) other matters to which like properties are commonly subject which do
not materially interfere with the benefits of the security intended to be
provided by the Mortgage Loan or the use, enjoyment, value or marketability of
the related mortgaged property. There are no mechanics or similar liens or
claims which have been filed for work, labor or material (and no rights are
outstanding that under law could give rise to such lien) affecting the mortgaged
property which are or may be liens
 
- 12 -

--------------------------------------------------------------------------------


 
 prior to, or equal or coordinate with, the lien of the Mortgage Loan. A valid
mortgagee’s title policy or attorney’s opinion letter which meets Investor
Guidelines has been issued and is and shall remain in full force and effect for
each such Mortgage Loan in an amount not less than the original principal amount
of such Mortgage Loan, which title policy insures that the related Mortgage Loan
is a valid first lien on the mortgaged property therein described and that the
mortgaged property is free and clear of all encumbrances and liens having
priority over the lien of the Mortgage Loan, subject to the exceptions set forth
in this subparagraph, and otherwise in compliance with the requirements of the
Investors and the applicable insurer. All tax identifications and property
descriptions are legally sufficient; tax segregation, where required, has been
completed. The failure of Seller or any servicer to have recorded intervening
assignments of the Mortgage Loan will not cause a delay in the subsequent
release of any Mortgage Loan or otherwise subject Purchaser to any liabilities
or costs.
 
(e)  No Default/No Waiver. There is no default, breach, violation or event of
acceleration (except as disclosed by Seller to Purchaser prior to the Sale and
Transfer Date) existing under any Mortgage Loan, and no event has occurred
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event of
acceleration; and Seller has not waived any default, breach, violation or event
of acceleration. The terms of the Mortgage Loan have in no way been waived,
impaired, changed or modified, except by written instrument which has been
recorded, if necessary, and approved by the Investors. Seller has not advanced
its funds to cure a default or delinquency with respect to any such Mortgage
Loans, except for advances made to pay for items subject to the escrow for the
Mortgage Loans.
 
(f)  Application of Funds. All payments received by Seller or any prior servicer
with respect to any Mortgage Loans have been remitted and properly accounted for
as required by Applicable Requirements. All funds received by Seller or any
prior servicer in connection with the satisfaction of Mortgage Loans, including
but not limited to foreclosure proceeds and insurance proceeds from hazard
losses, have been deposited in the appropriate principal and interest account or
taxes and insurance account included among the Related Escrow Accounts, and all
such funds have been applied to reduce the principal balance of the Mortgage
Loans in question, or for reimbursement of repairs to the mortgaged property or
as otherwise required by Applicable Requirements or are and will be in one of
the Related Escrow Accounts on the Sale and Transfer Date. The unpaid balances
of the Mortgage Loans are as stated in the Mortgage Files to be delivered to
Purchaser.
 
(g)  Compliance with Laws. Seller and any other party originally named as payee
under the Mortgage Notes have complied, and Seller will continue to comply
through the Sale and Transfer Date, with every applicable federal, state, or
local law, statute, and ordinance, and any rule, regulation, or order issued
thereunder, pertaining to the subject matter of this Agreement, including,
without limitation, real estate settlement procedures, anti-predator laws, fair
credit reporting, and every other prohibition against unlawful discrimination or
governing consumer credit, and also including, without limitation, the Consumer
Credit Reporting Act, Equal Credit Opportunity Act of 1975 and Regulation B,
Fair Credit Reporting Act, Truth in Lending Law, in particular, Regulation Z as
amended, the Flood Disaster Protection Act of 1973, and state consumer credit
codes and laws. Each party originally named as payee under the Mortgage Notes
and as mortgagee under the related Mortgage Loan was qualified to do business,
and had all requisite licenses, permits and approvals, in the state in which the
applicable mortgaged properties are located as well as the states in which such
notes or mortgages were executed.
 
(h)  Taxes. All taxes, governmental assessments, insurance premiums, water,
sewer and municipal charges, leasehold payments, ground rents relating to the
Mortgage Loans required to be paid by Seller have been paid as required pursuant
to Applicable Requirements and as herein provided.
 
- 13 -

--------------------------------------------------------------------------------


 
(i)  Insurance. All mortgaged properties are currently insured against loss by
fire, hazards or extended coverage insurance policies in accordance with
Applicable Requirements and in an amount at least equal to the outstanding
principal balance of the applicable Mortgage Loans or, where applicable, carry a
sufficient amount of guaranteed replacement cost coverage unless prohibited by
applicable state law. If required by the Flood Disaster Protection Act of 1973,
each such property is covered by a flood insurance policy in an amount not less
than the lesser of (i) the outstanding principal balance of the applicable
Mortgage Loan, or (in) the maximum amount of insurance that is available under
such Act. All such insurance policies are in full force and effect, and all
premiums with respect to such policies have been paid.
 
(j)  Damage; Condemnation. As of the Sale and Transfer Date, to the best of the
Seller’s knowledge, there exists no physical damage to the mortgaged property
from fire, flood, windstorm, earthquake, tornado, hurricane or any other similar
casualty, which physical damage would cause any Mortgage Loan to become
delinquent or adversely affect the value or marketability of any Mortgage Loan,
the Servicing or the mortgaged property or the eligibility of the Mortgage Loan
for insurance benefits, or the amount of insurance benefits, by any Insurer. To
the best of Seller’s knowledge, there is no proceeding pending for the total or
partial condemnation of, or eminent domain with respect to, the mortgaged
property.
 
(k)  Pools. All pools relating to the Mortgage Loans have been initially
certified, finally certified and/or re-certified in accordance with Applicable
Requirements and Investor Guidelines. All Pools relating to the Mortgage Loans
shall be, when transferred to Purchaser, eligible for recertification by
Purchaser’s custodian, and Seller will be responsible for curing any
deficiencies, unless caused by Purchaser, that must be cured in order for
Purchaser to obtain such recertification. The principal balance outstanding and
owing on the Mortgage Loans in each pool equals or exceeds the amount owing to
the corresponding security holder of such pool.
 
(l)  Mortgage File. The Mortgage File contains each of the documents and
instruments specified to be included therein and required to be maintained by
the Investors, duly executed and in due and proper form. Each such document or
instrument is genuine and in form acceptable to the Investors and the
information contained therein is true, accurate and complete in all material
respects.
 
(m)  Good Title. The sale, transfer and assignment by Seller to Purchaser of the
Servicing, and the instruments required to be executed by Seller and delivered
to Purchaser pursuant to Investor Guidelines or other contractual provisions,
are, or will be on the Sale and Transfer Date, valid and enforceable in
accordance with their terms and will effectively vest in Purchaser good and
marketable title to the Servicing, free and clear of any and all liens, claims,
or encumbrances, except for those encumbrances required by Investor Guidelines.
Seller has not previously assigned, transferred or encumbered the Servicing.
There are no contracts affecting the Servicing for the Mortgage Loans to which
Purchaser will be bound and no other party has any interest in the Servicing
except as required or permitted under Investor Guidelines.
 
(n)  Origination, Sale and Collection Practices. The origination, sale and
collection practices used by Seller or any prior originator or servicer with
respect to each Mortgage Loan have been in all material respects legal, proper,
prudent and customary in the mortgage lending business and consistent with
Applicable Requirements. With respect to escrow deposits and payments in those
instances where such were required, there exist no deficiencies in connection
therewith for which customary arrangements for repayment thereof have not been
made, and no escrow deposits or payments or other charges or prepayments due to
the Mortgagor have been capitalized under any Mortgage Loan or the related
Mortgage Note.
 
- 14 -

--------------------------------------------------------------------------------


 
(o)  Hazardous Material. To the best of Seller’s knowledge, no hazardous
material, including oil and asbestos, is present on, in, at or under the
mortgaged property securing a Mortgage Loan such that (a) the value of such
mortgaged property is materially and adversely affected, or (b) under applicable
federal, state or local law, (i) such hazardous material would be required to be
eliminated before such mortgaged property could be altered, renovated,
demolished or transferred or (ii) the presence of such hazardous material would
(upon action by the appropriate governmental authorities) subject the owner of
such mortgaged property, or the holder of a security interest therein, to
liability for the cost of eliminating such hazardous material or the hazard
created thereby.
 
7.10  Insurance. Error and omissions and fidelity insurance coverage, in amounts
as required by the Investors, is in effect with respect to Seller and will be
maintained until the transactions contemplated by this Agreement have been
consummated in accordance with the terms hereof and thereof.
 
7.11  Litigation. There is no litigation, claim, demand, proceeding or
governmental investigation existing or pending, or to the knowledge of Seller,
threatened, or any order, injunction or decree outstanding, against or relating
to Seller that could have a material adverse effect upon the Servicing being
purchased by Purchaser hereunder with respect to any Mortgage Loan or the
performance by Seller of its obligations under Investor Guidelines, or result in
loss or liability to Purchaser, nor does Seller know of any basis for any such
litigation, claim, demand, proceeding, or governmental investigation.
 
7.12  No Accrued Liabilities. There are no accrued or contingent liabilities of
Seller with respect to the Mortgage Loans or Servicing or circumstances under
which such accrued or contingent liabilities will arise against Purchaser, with
respect to occurrences prior to the Sale and Transfer Date. In the event any
termination or transfer fee relating to the Servicing may be outstanding on the
Sale and Transfer Date, Seller assumes full responsibility for any such fee.
 
7.13  Offering Information. The Offering Information was true and correct in
every material respect as of the date such materials were furnished to
Purchaser. The trial balances utilized in the computation of the payments of the
Purchase Price are true and correct in all material respects.
 
7.14  Statements Made. All of the representations and warranties of Seller in
this Agreement or furnished to Purchaser in any instrument or document in
connection herewith, including, without limitation, the Offering Information and
the Offering Memorandum, (which instruments or documents shall be deemed to be a
part of this Agreement) are true in all material respects as of the date of this
Agreement and will be true in all material respects as of the Sale and Transfer
Date. None of the written representations, information or documentation
furnished or to be furnished by Seller to Purchaser in this Agreement or in the
transactions contemplated hereby has materially changed since it was made or
furnished, nor is it or will it become materially false or misleading, nor does
it or will it contain any material misstatement of fact or omit to state a
material fact necessary in order to make the statements in light of the
circumstances in which they are made not misleading.
 
7.15  No Cooperative Loans. None of the Mortgage Loans are secured by liens or
security interests on cooperative properties.
 
7.16  No Recourse Loans. None of the Mortgage Loans have Recourse Obligations,
except as described on Appendix V attached hereto.
 
8.  REPRESENTATIONS AND WARRANTIES OF PURCHASER.  The representations and
warranties of Purchaser contained in this Agreement shall continue and survive
the purchase of the Servicing and the delivery and assignment to Purchaser of
such Servicing and
 
- 15 -

--------------------------------------------------------------------------------


 
shall inure to the benefit of Seller, its successors and assigns. In addition to
representations and warranties made elsewhere in this Agreement, Purchaser
represents and warrants to Seller, as of the Sale and Transfer Date, as follows:
 
8.1  Due Incorporation and Good Standing. Purchaser is a federal savings
association and validly existing under the laws of the United States. Purchaser
has in full force and effect (without notice of possible suspension, revocation
or impairment) all required qualifications, permits, approvals, licenses, and
registrations (or is exempt from same) to conduct all activities in all states
in which its activities with respect to the Mortgage Loans or the Servicing
require it to be qualified or licensed.
 
8.2  Authority and Capacity. Purchaser has all requisite corporate power,
authority, and capacity to enter into this Agreement and, subject to appropriate
regulatory approval, to perform the obligations required of it hereunder.
 
8.3  Enforceability. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser, subject to applicable
insolvency, bankruptcy, reorganization, moratorium, or similar laws and
principles of equity.
 
8.4  Effective Agreement. The execution, delivery and performance of this
Agreement by Purchaser and consummation of the transaction contemplated hereby
and thereby have been or will be duly and validly authorized by all necessary
corporate, shareholder or other action. This Agreement has been duly and validly
executed and delivered by Purchaser. Any requisite consents or approvals of
third parties (including applicable regulatory authorities) to the execution and
delivery of this Agreement or the performance of the transactions contemplated
hereby and thereby by Purchaser have been or will be obtained prior to the Sale
and Transfer Date or such other earlier date as expressly provided herein. The
execution and performance of this Agreement by Purchaser, its compliance with
the terms hereof and the consummation of the transaction contemplated (assuming
receipt of the various consents required to be obtained by Seller pursuant to
this Agreement) will not violate any provision of law applicable to it and will
not conflict with the terms or provisions of its charter or by-laws, or any
other instrument relating to the conduct of its business or the ownership of its
property, or any other agreement , order, decree or judgment to which Purchaser
is a party or subject, or by which it or its assets are bound.
 
8.5  Statements Made. No representation, warranty, or statement made by
Purchaser in this Agreement or in any document referred to herein or in any
schedule, statement, or certificate hereafter furnished pursuant to this
Agreement or in connection with the transactions between Seller and Purchaser
provided for in this Agreement, contains or will contain any untrue statement of
a material fact or omits or will omit to state a material fact necessary to make
such statements not misleading.
 
8.6  Investor Good Standing. Purchaser is an approved Investor servicer and is
in good standing with the Investors as required in order to perform the
Servicing.
 
8.7  Litigation; Compliance with Laws. There is no litigation, proceeding or
governmental investigation pending or, to the knowledge of Purchaser,
threatened, or any order, injunction or decree outstanding, against or relating
to Purchaser which would materially and adversely affect the ability of
Purchaser to execute, deliver, and perform the terms of this Agreement, nor does
Purchaser know of any basis for any such litigation, proceeding, or governmental
investigation. Purchaser has not violated any applicable state or federal law
governing mortgage lending, including but not limited to, the Real Estate
Settlement Procedures Act, Truth-in-Lending Act, Fair Credit Reporting Act,
Equal Credit Opportunity Act, usury laws, or any other regulation, ordinance,
order, or decree, or any other requirement of any governmental body or court,
which would materially and adversely affect the ability of Purchaser to execute,
deliver, and perform the terms of this Agreement.
 
- 16 -

--------------------------------------------------------------------------------


 
9.  CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER.
 
The obligations of Purchaser under this Agreement are subject to Purchaser’s
satisfaction as to each of the following conditions (unless waived in writing by
Purchaser):
 
9.1  Correctness of Representations and Warranties. The representations and
warranties made by Seller in this Agreement shall be true and correct in all
material respects on the Sale and Transfer Date. All such representations and
warranties are continuing and shall survive closing and funding pursuant to this
Agreement.
 
9.2  Compliance with Conditions. All of the terms, covenants and conditions of
this Agreement required to be complied with and performed by Seller at or prior
to the Sale and Transfer Date shall have been duly complied with and performed
to the reasonable satisfaction of Purchaser.
 
9.3  Opinion of Counsel for Seller. Seller shall cause to be delivered to
Purchaser, prior to the Sale and Transfer Date, opinion from counsel to Seller,
in form and substance reasonably satisfactory to counsel to Purchaser, to the
effect that: (i) Seller has been duly organized and is validly existing in the
jurisdiction of its organization; (ii) Seller has full corporate power and
authority under its organizational documents to enter into and deliver the
Closing Documents and to perform the obligations required of it thereunder, in
particular, the power and authority to transfer all right, title, and interest
in the Transferred Assets and the Accounts Receivable, (iii) the Closing
Documents have been duly authorized, executed and delivered by Seller and do not
and will not conflict with any of the terms of Seller’s organizational documents
or any other corporate governing instruments and will not conflict with any
material agreement, indenture, or other instruments which are binding on Seller,
(iv) other than Foreclosure actions in which Seller is the plaintiff, there is
no litigation, proceeding, or governmental investigation existing, pending, or
threatened, or any order, injunction, or decree outstanding, against or relating
to Seller, which is expected to have a material adverse effect upon (a) the
rights being transferred to Purchaser hereunder after the Sale and Transfer
Date, or (b) the obligations of Seller under the Closing Documents which has not
been disclosed by Seller to Purchaser or its counsel in writing, (v) the Closing
Documents constitute a legal, valid and binding obligation of Seller, subject to
applicable insolvency, bankruptcy reorganization, moratorium or similar laws and
principles of equity.
 
9.4  Corporate Resolution. Purchaser shall have received a duly executed
Secretary’s Certificate certifying that (i) the Board of Directors of Seller has
specifically approved the sale of Servicing pursuant to this Agreement, (ii)
such approval is reflected in the minutes of the meetings of Seller’s Board of
Directors and (iii) Seller’s Board of Directors has authorized certain officers
(as listed in an incumbency certificate to be provided to Purchaser) to execute
this Agreement and all other documents necessary to consummate the transactions
contemplated herein. A copy of such Board resolution shall be attached to the
Secretary’s Certificate. In addition, Seller shall have provided to Purchasers
the special purpose resolution required under subparagraph 5(d) of the
Agreement.
 
10.  CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER.
 
The obligations of Seller under this Agreement are subject, at Seller’s option,
to the satisfaction, at or prior to the Sale and Transfer Date, of each of the
following conditions:
 
10.1  Correctness of Representations and Warranties. The representations and
warranties made by Purchaser in this Agreement are true and correct in all
material respects and shall continue to be true and correct in all material
respects on the Sale and Transfer Date.
 
- 17 -

--------------------------------------------------------------------------------


10.2  Compliance with Conditions. All of the terms, conditions, and covenants of
this Agreement required to be complied with and performed by Purchaser at or
prior to the Sale and Transfer Date shall have been duly complied with and
performed.
 
10.3  Opinion of Counsel for Purchaser. Seller shall have received an opinion
from counsel to Purchaser in connection with this transaction, prior to or on
the Sale and Transfer Date, in form and substance reasonably satisfactory to
counsel to Seller, to the effect that: (i) Purchaser is a federal savings bank
under the laws of the United States and its status is active, (ii) Purchaser has
full corporate power and authority under its organizational documents to enter
into and deliver this Agreement and to perform the obligations required of it
hereunder, (iii) the execution, delivery, and performance of this Agreement by
Purchaser has been duly authorized and does not and will not conflict with any
of the terms of Purchaser’s organizational documents, and (iv) this Agreement
constitutes legal, valid, and binding obligations of Purchaser enforceable under
applicable law, provided however, such statement shall not be construed as an
opinion as to the enforceability of any specific provision of this Agreement.
11.  SCHEDULE OF SERVICING. Within two (2) Business Days following the Sale
Date, Seller shall deliver to Purchaser via email to
carolyn.cragg@everhomemortgage.com an electronic schedule of the Mortgage Loans
in Excel format reflecting the information as of the close of business on the
Sale Date. The schedule shall contain the following information with respect to
each Mortgage Loan: (i) Investor name, (ii) loan number, (iii) the Mortgagor’s
name, (iv) address of mortgaged property, (v) unpaid principal balance, (vi) the
interest rate provided in the Mortgage Note, (vii) next date on which the
mortgage payment is due, (viii) type of loan, (ix) amount held in escrow for the
account of the Mortgagor, (x) monthly principal and interest installment, (xi)
monthly escrow installment, (xii) Accounts Receivable, (xiii) net Servicing fee,
(xiv) Bankruptcy code, as applicable, and (xv) Foreclosure code, as applicable.
 
12.  INDEMNIFICATION OF PURCHASER AND SELLER.
 
12.1  Indemnification of Purchaser. Without regard to any knowledge qualifier,
Seller shall indemnify and hold Purchaser harmless from, and will reimburse
Purchaser for any and all liabilities, losses, damages, deficiencies, claims,
penalties, fines, costs or expenses, including without limitation reasonable
attorneys’ fees and court costs in preparation for or at trial, on appeal or in
bankruptcy (“Seller’s Indemnified Matters”) incurred by Purchaser after the Sale
and Transfer Date to the extent that Seller’s Indemnified Matters result from:
 
(a)  any written misrepresentations made by Seller in this Agreement or in any
schedule, statement, Appendix, or certificate furnished pursuant to this
Agreement, the Offering Information, the Offering Memorandum or in connection
with any of the foregoing;
 
(b)  any breach of a representation or warranty by Seller, or the
non-fulfillment of any covenant of Seller contained in this Agreement or in any
schedule, statement, Appendix, or certificate furnished pursuant hereto;
 
(c)  any defect in any Mortgage Loan existing as of the Sale and Transfer Date
(including those defects subsequently discovered by Purchaser) which adversely
affects the Mortgage Loans, the value of the Servicing, or which is required to
be cured pursuant to Investor Guidelines;
 
(d)  acts or omissions of Seller, any originator of Third Party Originated Loans
or any prior servicer with respect to issuer, originator, or lender
responsibilities pursuant to Investor Guidelines, or Applicable Requirements, or
acts or omissions by any of the foregoing relating to the Servicing prior to the
Sale and Transfer Date, including, but not limited to, compliance with all
applicable Investor
 
- 18 -

--------------------------------------------------------------------------------


 
Guidelines, incomplete or erroneous loan documentation, fraud at origination by
any party, unapproved assumptions, data base errors and omissions, inaccurate
Tax Identification Numbers on the Mortgagors of the Mortgage Loans, improper
escrow disbursements, unrecoverable Accounts Receivable, misquoted payoffs,
misapplied payments, failure to file timely notice of default or failure to pay
or to provide evidence of payment of taxes, insurance or other charges,
including penalties and interest, or hazard insurance claims not covered by
insurance;
 
(e)  the failure or inability of Seller to produce the payment history on any
Mortgage Loan from the date of origination thereof;
 
(f)  any Recourse Obligation; or
 
(g)  any litigation, including without limitation, class action lawsuits due to
acts or omissions prior to the Sale and Transfer Date.
 
Purchaser agrees to promptly notify Seller in writing of the existence of any
fact known to Purchaser giving rise to any obligations of Seller under this
Paragraph 12 and, in the case of any claim or any litigation brought by a third
party which may give rise to any such obligations, Purchaser agrees to promptly
notify Seller of the making of such claim or the commencement of such action by
a third party as and when the same become known to Purchaser. Purchaser shall
have the right to settle any claim for $5,000 or less; provided that each such
settlement shall be made in good faith and provided further that the aggregate
amount of claims so settled in accordance with this sentence without Seller’s
consent shall not exceed $25,000. Seller shall be entitled to participate in the
defense of any action brought by a third party against Purchaser which may give
rise to an obligation of Seller and, at its election, to direct the defense
thereof at its own expense if the claim exceeds $5,000.
 
All indemnifications, representations, and warranties under this Agreement shall
survive termination and/or consummation of this Agreement and may be assigned by
Purchaser to any subsequent purchaser of the Servicing.
 
12.2  Repurchase of Mortgage Loans and Servicing. In the event Purchaser
discovers that any of the representations and warranties made in this Agreement
by Seller were not accurate in any material respect at the time they were made
by Seller, or if there exists a basis to demand indemnification under
subparagraph 12.1 hereof and subject to the cure provision in subparagraph 5(f)
herein, in addition to any other rights and remedies it may have hereunder, at
law or in equity, Purchaser, subject to any limitations of the Investors, may
demand that Seller repurchase from Purchaser either (i) the Servicing as to
those Mortgage Loans which are affected by the inaccurate representation and
warranty, or (ii) in the event the Investor demands the repurchase of the
Mortgage Loan, such Mortgage Loan or the related mortgaged property. The
repurchase price under this subparagraph for any repurchased Servicing shall
equal the sum of (w) purchase percentage paid in accordance with subparagraph
3.1 herein times the unpaid principal balance at the time of repurchase, (x) if
the repurchase includes the Mortgage Loan, the aggregate unpaid principal
balance at the time of repurchase of the Mortgage Loan and all accrued and
unpaid interest thereon at the time of repurchase by Seller, (y) all sums paid
by Purchaser as to such Mortgage Loan for the related Accounts Receivables to
the extent Purchaser has not been reimbursed for such Accounts Receivables by
the respective Mortgagors or otherwise, and (z) all other reasonable and
customary unreimbursed out-of-pocket costs, expenses and advances incurred by
Purchaser in connection with such Mortgage Loan after the Sale and Transfer
Date. After the Seller has the opportunity to cure such defect or deficiency in
accordance with subparagraph 5(f) herein and such defect or deficiency cannot be
cured and Seller is required to either purchase a Mortgage Loan or repurchase
Servicing related to a Mortgage Loan from Purchaser, such purchase or repurchase
shall be accomplished within fifteen (15) Business Days following receipt from
Purchaser of written demand pursuant hereto. If Seller fails for any reason to
 
- 19 -

--------------------------------------------------------------------------------


 
purchase or repurchase within the time period required under this Agreement, an
additional penalty of $1,000.00 will be assessed for each additional fifteen
(15) day period until such purchase or repurchase payment is received by
Purchaser. Upon completion of such purchase or repurchase by Seller, Purchaser
shall forward to Seller all servicing records and all documents relating to such
repurchased Servicing or purchased Mortgage Loan.
 
12.3  Indemnification of Seller. Purchaser shall indemnify and hold Seller
harmless from and will reimburse Seller for any losses, damages, deficiencies,
claims, penalties, fines, costs or expenses, including reasonable attorney’s
fees and court costs at trial or on appeal (“Purchaser’s Indemnified Matters”),
incurred by Seller after the Sale and Transfer Date to the extent that
Purchaser’s Indemnified Matters result from:
 
(a)  Any written misrepresentation made by Purchaser in this Agreement or in any
schedule, statement, Appendix, or certificate furnished pursuant to this
Agreement or in connection with any of the foregoing;
 
(b)  Any breach of representation or warranty by Purchaser, or the
non-fulfillment of any covenant of Purchaser contained in this Agreement or in
any schedule, statement, Appendix, or certificate furnished pursuant hereto;
 
(c)  Acts or omissions of Purchaser relating to the Servicing subsequent to the
Sale and Transfer Date; or
 
(d)  Any litigation, including, without limitation, class action lawsuits
affecting the Servicing of the Mortgage Loans due to acts or omissions of
Purchaser.
 
13.  MISCELLANEOUS.
 
13.1  Notification of Transfer. In accordance with Investor Guidelines and state
laws, Seller shall transmit to the Mortgagors of the Mortgage Loans, the
requisite taxing authorities, insurance companies and/or agents, Insurers and
the banks at which escrow deposits are maintained, notification of the
assignment of the Transferred Assets and instructions to deliver all payments,
notices, tax bills, insurance statements, and escrow account statements, as the
case may be, to Purchaser from and after such date. Seller shall use a mutually
agreeable form of letter to the Mortgagors and Seller shall deliver the
completed form of the letter to Purchaser ten (10) Business Days prior to
mailing. Purchaser shall, using reasonable discretion, approve or disapprove the
completed letter within three (3) Business Days after receipt.
 
13.2  Supplementary Information. Subsequent to the Sale and Transfer Date,
Seller shall furnish Purchaser such information supplementary to the information
contained in the documents and schedules delivered pursuant hereto as Purchaser
may reasonably request. Seller will timely issue all appropriate IRS tax forms
or reports on all Mortgage Loans reflecting Seller’s servicing activities during
the time these loans were serviced or sub-serviced by Seller. In addition,
Seller shall be responsible for any reporting on the Mortgage Loans required
under the Home Mortgage Disclosure Act (HMDA) for periods prior to the Sale and
Transfer Date.
 
13.3  Further Assurances. Seller and Purchaser will each, at the request of the
other, execute and deliver to each other all such other instruments that either
may reasonably request in order to perfect the conveyance, transfer, assignment,
and delivery to Purchaser of the rights to be conveyed, transferred, assigned,
and delivered hereunder.
 
- 20 -

--------------------------------------------------------------------------------


 
13.4  Access to Information. Seller shall provide Purchaser and its counsel,
accountants, and other representatives, reasonable access during normal business
hours throughout the period prior to the Sale and Transfer Date to all of
Seller’s files, books, and records relating to the Servicing rights being
conveyed, transferred, assigned, and delivered to Purchaser pursuant hereto. If
the transactions contemplated by this Agreement are not consummated, Purchaser
and its representatives and affiliates shall treat all information obtained in
such investigation, not otherwise in the public domain, as confidential and
Purchaser shall return, or at Seller’s option, destroy, all documents and
information obtained from Seller in conjunction with the proposed transaction.
Purchaser shall provide Seller and its counsel, accountants, and other
representatives, reasonable access during normal business hours to all of
Purchaser’s files, books, and records relating to the collection of Accounts
Receivable and in connection with all matters pertaining to any claim of
Purchaser for indemnification by Seller.
 
13.5  Broker’s Fees. Seller represents and warrants to Purchaser that, except
for Broker, there are no brokers, finders or originators due a fee in this
transaction. Seller agrees to pay any brokerage fees due Broker, and hereby
indemnifies and agrees to defend and hold Purchaser harmless from and against
any claim, demand, liability, loss or damage arising from any claim made
(including reasonable attorneys’ fees and court costs at trial or on appeal) by
Broker and any other broker, finder, or originator arising out of Seller’s
actions. Purchaser hereby agrees to indemnify and hold Seller harmless from and
against any loss or damage arising from any claim made (including reasonable
attorneys’ fees and court costs) by Broker and any other broker, finder, or
originator who asserts a claim based upon an engagement by Purchaser.
 
13.6  Survival of Covenants, Agreements, Representations and Warranties. Each
party hereto covenants and agrees that its covenants, agreements,
representations and warranties in this Agreement and in any document delivered
or to be delivered pursuant hereto, shall survive the consummation of this
Agreement. Each Appendix attached to this Agreement shall be executed by the
parties hereto simultaneously with the execution of this Agreement and shall
survive the Consummation of this Agreement.
 
13.7  Form of Payment to be Made. All payments to be made hereunder shall be
made by wire transfer in immediately available federal funds, unless otherwise
directed in writing by the recipient.
 
13.8  Notices. All notices, requests, demands, and other communications which
are required or permitted to be given under this Agreement shall be in writing
and shall be given to the party at its address or facsimile number set forth
below. Each notice shall be deemed to have been duly given and received: (a) as
of the date and time the same are personally delivered with a receipted copy,
(b) if given by facsimile, when the facsimile is transmitted to the party’s
facsimile number specified below and confirmation of complete receipt is
received by that transmitting party during normal business hours or the next
Business Day if not confirmed during normal business hours; (c) if delivered by
U. S. Mail, within three (3) days after depositing with the United States Postal
Service, postage prepaid by certified mail, return receipt requested, or (d) if
given by a nationally recognized or reputable overnight delivery service within
one (1) day after deposit with such delivery service.
 
(a)  If to Purchaser, to:                                                    Ms.
Carolyn Cragg
Senior Vice President
EverBank
8100 Nations Way
Jacksonville, FL 32256
Facsimile No. (904) 281-6206
 
- 21 -

--------------------------------------------------------------------------------


 
                                          With a copy to:      
                                                   Mr. Tom Hajda
Senior Vice President
EverBank
8100 Nations Way
Jacksonville, FL 32256
Facsimile No. (904) 281-6206
 
(b)  If to Seller,
to:                                                            Mr. Mark Gorski
Chief Financial Officer
HomeFederal Bank
3801 Tupelo Drive
Columbus, Indiana 47201
Facsimile No. (812) 373-7388
 
                                           With a copy to:    
                                                    Mr. Andy Applewhite
Senior Vice President
HomeFederal Bank
3801 Tupelo Drive
Columbus, Indiana 47201
Facsimile No. (812) 523-7335
 
or to such other address or facsimile number as Purchaser or Seller shall have
specified in writing to the other.
 
13.9  Waivers. Either Purchaser or Seller may, by written notice to the other:
 
(a)  Extend the time for the performance of any of the obligations or other
transactions of the other;
 
(b)  Waive compliance with any of the terms, conditions or covenants required to
be complied with by the other hereunder; and
 
(c)  Waive or modify performance of any of the obligations of the other
hereunder.
 
The waiver of any party hereto or a breach of any provisions of this Agreement
shall not operate or be construed as a waiver of any other or subsequent breach.
 
13.10  Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all other
agreements between the parties.
 
13.11  Binding Effect. This Agreement shall inure to the benefit of and bind the
parties hereto and their successors and assigns. Nothing in this Agreement,
express or implied, is intended to confer on any person other than the parties
hereto and their successors and assigns, any rights, obligations, remedies or
liabilities. Nothing contained herein shall prevent Purchaser from selling the
Servicing to a third party subsequent to the Sale and Transfer Date.
 
13.12  Headings. Headings of the paragraphs in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect.
 
13.13  Applicable Laws. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.
 
- 22 -

--------------------------------------------------------------------------------


 
13.14  Transfer Instructions. Seller agrees to abide by all the terms and
conditions of Purchaser’s Transfer Instructions attached on Appendix IV and made
a part hereof. If Purchaser finds that Seller has not followed the Transfer
Instructions after the Servicing has been transferred to Purchaser, Seller
agrees to reimburse Purchaser for any and all reasonable costs incurred by
Purchaser to comply with the Transfer Instructions.
 
13.15  Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall, for any reason and to any extent,
be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby but rather shall be enforced to the greatest extent permitted by law.
 
13.16  Written Agreement. This Agreement, the Appendices attached hereto and
applicable Investor Guidelines constitute the “written agreement” governing
Seller’s sale of Servicing to Purchaser and Seller shall continuously maintain
all components of such “written agreement” as an official record of Seller. If
any of the Appendices are on magnetic media format, Seller agrees that either
the magnetic media version or a physical, printed version that may be hereafter
produced constitute a part of the “written agreement”, which Seller shall
continuously maintain as provided above.
 
13.17  Default by Seller. Any breach or default by Seller under this Agreement
shall entitle Purchaser to recover from Seller any sums due hereunder, including
damages, and to pursue any rights and remedies it may have at law or in equity
under the laws of the State of Florida.
 
13.18  Default by Purchaser. Any breach or default by Purchaser under this
Agreement shall entitle Seller to recover from Purchaser any sums due hereunder,
including damages, and to pursue any rights and remedies it may have at law or
in equity under the laws of the State of Florida.
 
13.19  Dispute Resolution. Each party covenants and agrees that any dispute,
controversy or claim arising out of or relating to this Agreement, or the breach
thereof, will be resolved by binding arbitration in accordance with the then
current Commercial Arbitration Rules of the American Arbitration Association
(“AAA”).
 
In the event of any dispute or claim of any kind or nature, the prevailing party
in such dispute shall be entitled to recover from the nonprevailing party all
fees and costs associated with any arbitration, together with all of its
reasonable costs, fees, and expenses, including, but not limited to, witness
fees, expert fees, consultant fees, attorney (in-house and outside counsel),
paralegal and legal assistant fees, costs, and expenses and other professional
fees, costs, and expenses whether suit be brought or not, and whether at trial
or on appeal, arising from or relating to:
 
(a)  Any arbitration proceedings, in which event the arbitrators shall have the
power to enter such an award; and/or
 
(b)  Any court, or other judicial or administrative proceedings (including,
without limitation, proceedings in bankruptcy, proceedings to enforce this
subparagraph 13.19, and proceedings in the nature of an appeal), in which event
the court or governing body having jurisdiction thereover shall have the power
to enter such an award.
 
Arbitration pursuant to this subparagraph 13.19 may be initiated by either party
to this Agreement by making a written demand for arbitration and giving written
notice to the other party of such demand for arbitration, which written notice
shall specify the provisions of this Agreement alleged to be in dispute or in
breach. The dispute shall be submitted to three arbitrators chosen from a list
provided by the AAA, one arbitrator being selected by Seller, one arbitrator
being selected by Purchaser, and within ten (10)
 
- 23 -

--------------------------------------------------------------------------------


 
days after the selection of the second arbitrator, the two selected arbitrators
shall select a third arbitrator. No individual who is, or has at any time been,
an officer, employee, representative, attorney or consultant of Seller or
Purchaser or any affiliate of either may serve as an arbitrator without the
express written consent of Seller and Purchaser. All arbitration hearings and
proceedings shall be held in Atlanta, Georgia. Each of the parties shall submit
to discovery and produce documents reasonably required by the arbitrators during
arbitration and in accordance with the then current Commercial Arbitration Rules
of the AAA. Judgment of the arbitrators shall be final and binding, and may be
enforced in any court having jurisdiction. During the pendency of any
arbitration proceeding, either party may retain any payments that may relate to
the matter in dispute provided that such amounts do not exceed the amount
subject to dispute.
 
13.20  Wire Instructions.  The parties wire transfer instructions are as
follows: 
 
If to Seller:
 
Bank: Home FS Seymour IN
Name of Account: Home Federal
ABA No.:
Account No.:
Attn: Mark Gorski/Andy Applewhite
(Sender’s name must be referenced on wire.)
 
If to Purchaser:
 
Bank: EverBank
Name of Account: EverBank GOA
ABA No.:
Account No.:
(Sender’s name and purpose of wire must be referenced on wire.)
 
13.21  Counterparts Execution. This Agreement may be executed in counterparts,
each of which will constitute an original, but all of which taken together will
constitute one and the same agreement. A facsimile signature shall be deemed an
original for purposes of execution and delivery of this Agreement in the absence
of the original ink signature of a party.
 
 

- 24 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties to this Agreement has caused this
Agreement to be duly executed in its corporate name by one of its duly
authorized officers, all as of the date first above written.
 


Witnesses:                                                                                               
EVERBANK






/s/ Stacey
Lockhart                                                                  By:
 /s/ Carolyn S. Cragg   
    Its: Senior Vice President
/s/ Drew Walthall
           (CORPORATE SEAL)




    HOMEFEDERAL BANK




/s/ Lori A.
Orschell                                                                   By:
 /s/ Mark T. Gorski   
    Its: Executive Vice President and CFO
/s/ Joyce A. Welker  
(CORPORATE SEAL)
- 25 -
 